           Case 1:18-cv-11557-RA Document 14 Filed 02/14/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


NEW YORK CIVIL LIBERTIES UNION
                   Plaintiff,
           v.
                                                         Case No. 1:18-CV-11557-RA
UNITED STATES IMMIGRATION AND
CUSTOMS ENFORCEMENT

                           Defendant.




                MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF

   Paige Austin, undersigned counsel, respectfully moves to withdraw as counsel for the Plaintiff
in this matter, as she will no longer be employed by the New York Civil Liberties Union after
February 22, 2019. Attorneys from New York Civil Liberties Union will continue to represent the
Plaintiff in this matter, and no party will be prejudiced if this motion is granted.

   WHEREFORE, undersigned counsel and Plaintiff respectfully request that this Court permit
Paige Austin to withdraw as attorney for Plaintiff in this matter.


                                               Respectfully submitted,

                                               /s/ Paige Austin
                                               Paige Austin
                                               NEW YORK CIVIL LIBERTIES
                                               UNION FOUNDATION
                                               125 Broad Street, 19th Floor
                                               New York, New York 10004
                                               paustin@nyclu.org
                                               Tel. 212-607-3398
                                               Fax. 212-607-3318
 Dated: February 14, 2019
        New York, New York
